Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12-23-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,674,469 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1, 3-6 and 8-10 are allowable because the applicant' s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:

Independent Claim 1. 
A method of performing, by a user equipment (UE), a service request procedure in a wireless communication system, the method comprising: 
transmitting, via an access network (AN) to an access and mobility management function (AMF), a request message for requesting a service to be used by the UE; and which includes a status of a PDU session in the AMF; 
wherein the status of the PDU session indicates to the UE the status of the PDU session related with the service that is requested in the request message, wherein based on (i) an establishment of a User Plane of a PDU session for the service that is requested in the request message being rejected by a Session Management Function (SMF), (ii) the response message for the request message being related to a rejection of the service to be used by the UE, and (iii) the PDU session related with the service that is requested in the request message being based on multiple PDU sessions that involves multiple SMFs: 
the response message for the request message is transmitted from the AMF to the UE, after the AMF receives a first message from all SMFs, and 
the first message includes a cause for the rejection of the establishment of the User Plane of the PDU session.

Independent Claim 6. 
A User Equipment (UE) configured to perform, a service request procedure in a wireless communication system, the UE comprising: 
a transceiver at least one processor; and 
at least one computer memory operable connectable to the at least one processor and storing instructions that, when executed by the at least one processor, control the UE to perform operations comprising: 

receiving, via the transceiver from the AMF, a response message for the request message which includes a status of a PDU session in the AMF; 
wherein the status of the PDU session indicates to the UE the status of the PDU session related with the service that is requested in the request message, 
wherein based on i) an establishment of a User Plane of a PDU session for the service that is requested in the request message being rejected by a Session Management Function (SMF), ii) the response message for the request message being related to a rejection of the service to be used by the UE, and iii) the PDU session related with the service that is requested in the request message being based on multiple PDU sessions that involves multiple SMFs: 
the response message for the request message is transmitted from the AMF to the UE, after the AMF receives a first message from all SMFs, and 
the first message includes a cause for the rejection of the establishment of the User Plane of the PDU session.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Talebi Fard (US 2021/0410059 A1, same assignee) discloses a wireless device sends, to an access and mobility management function (AMF), a request for a multimedia priority service (MPS). The wireless device receives, from the AMF, a connection capability indication indicating network support for a connection of the wireless device for the MPS. The wireless device sends to the AMF, based on the connection capability indication, a request for a packet data unit (PDU) session establishment {Claims 1-20}.

Talebi Fard (US 2021/0385283 A1, same assignee) discloses a wireless device sends, to an access and mobility management function (AMF), a packet data unit (PDU) session establishment request comprising an indication for a multimedia priority service (MPS). The wireless device receives, from the AMF, an establishment indication of the PDU session {Claims 1-20}.

Rao (WO 2018/141269 A1) discloses  implementations of a registration procedure. The registration procedure includes a Access and Mobility Function (AMF) selection procedure and a Session Management Function (SMF) selection procedure. The AMF receives a Non-Access Stratum (NAS) registration request pertaining a User Equipment (UE). At least partially in response to the registration request: the AMF registers the UE on the network; and establishes a Protocol Data Unit (PDU) session for the UE. The AMF transmits a registration response to the UE. An access node of the 

Silveira et al (Tutorial on communication between access networks and the 5G, 2021, Cornell University, pages 1-14) discloses Fifth-generation (5G) networks enable a variety of use cases that require differentiated connectivity, e.g., Ultra-Reliable and Low-Latency Communications (URLLC), enhanced Mobile Broadband (eMBB), and massive Machine Type Communication (mMTC). To explore the full potential of these use cases, it is mandatory to understand the communication along with the 5G network segments and architecture components. User Equipment (UE), Radio Access Network (RAN), and 5G Core (5GC) are the main components that support these new network concepts and paradigms. 3rd Generation Partnership Project has recently published Release 16, including the protocols used to communicate between RANs and 5GC, i.e., Non-Access Stratum (NAS) and NG Application Protocol (NGAP). The main goal of this work is to present a comprehensive tutorial about NAS and NGAP specifications using a didactic and practical approach. The tutorial describes the protocol stacks and aspects of the functionality of these protocols in 5G networks, such as authentication and identification procedures, data session establishment, and resource allocation. Moreover, we review the message flows related to these protocols in UE and Next Generation Node B (gNodeB) registration. To illustrate the concepts presented in the tutorial, we developed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464